          Case 1:19-cv-02635 Document 1 Filed 09/03/19 Page 1 of 15
                THE UNITED STATES DISTRICT COURT FOR
                        THE DISTRICT OF COLUMBIA



 ACCUWEATHER SALES AND SERVICE, LLC,
 a Pennsylvania Corporation
 385 Science Park Road
 State College, PA 16803

 VIGNESH VISWANAT NATRAJ,
 a Pennsylvania Resident
                    Plaintiffs,




UNITED STATES DEPARTMENT OF
HOMELAND SECURITY;                                Case No.
245 Murray Ln. SW
Washington, DC 20528,

KEVIN K. MCALEENAN, in his official
capacity as United States Secretary of Homeland
Security;
245 Murray Ln. SW
Washington, DC 20528,

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES (“USCIS”),
20 Massachusetts Ave NW
Washington, DC 20529

KENNETH T. CUCCINELLI, in his official
capacity as Director of the United States
Citizenship and Immigration Services,
20 Massachusetts Ave NW
Washington, DC 20529

LAURA B. ZUCHOWSKI, in her official
capacity as Director, USCIS Vermont Service
Center
30 Houghton Street
St. Albans, VT 05478-2399
                   Defendants.



COMPLAINT FOR DECLARATORY JUDGMENT PURSUANT TO 28 U.S.C. §2201 et
seq. AND JUDICIAL REVIEW UNDER THE ADMINISTRATIVE PROCEDURE ACT
                       (APA) 5 U.S.C. §701, et seq.


                                            1
              Case 1:19-cv-02635 Document 1 Filed 09/03/19 Page 2 of 15
       Plaintiffs, by and through their undersigned attorneys, commence this action against the

above-named Defendants, and respectfully state as follows:

                                PRELIMINARY STATEMENT

       1.        This is an action for Declaratory Judgment and Judicial Review under The

Declaratory Judgment Act, 28 U.S.C. § 2201, et seq. and the Administrative Procedure Act

(“APA”) 5 U.S.C. § 701, et seq.

       2.        Simply stated, the purpose of the governing regulations for H-1B high-skilled

visas is to ensure that employers do the right thing by their employees and pay their employees no

less than what American employees would be paid to do the same job.

       3.        In the instant case, Defendants have erroneously denied an H-1B visa for an

incredibly skilled individual to provide critical services for AccuWeather despite the fact

AccuWeather over-complied with the law, by indicating at it was intending to pay its employee

more than the law required.

       4.        Moreover, Defendants have denied this H-1B visa in an incredibly inconsistent

manner, having first granted the petition before denying it.

       5.        Upon review of the facts and the governing law of this case, it should become

incredibly apparent that this is not a case that should lead to a visa denial and the deportation of a

very talented individual out of the United States.

       6.        In 2019, Plaintiff AccuWeather Sales and Service, LLC (“AccuWeather”)

petitioned to permit Plaintiff, Mr. Vignesh Viswanat Natraj—a Master’s Degree recipient in

Business Administration from the University of Notre Dame Mendoza College of Business—to

obtain an H-1B employment-based, high-skilled, non-immigrant visa to legally stay and be

employed in the United States as an Associate Product Manager under Section 101(a)(15)(H)(i)(b)

of the Immigration and Nationality Act (“INA”) and 8 C.F.R. § 248.3(a) for the period between

October 1, 2019 and September 1, 2022.




                                                  2
              Case 1:19-cv-02635 Document 1 Filed 09/03/19 Page 3 of 15
       7.       As part of Plaintiffs’ petition, Plaintiffs identified that Mr. Natraj would perform

his work in State College, PA—where the prevailing wage for individuals performing his

occupation is listed as $60,445.00 per year by the Department of Labor.

       8.       AccuWeather attested to the Department of Labor that even though Mr. Natraj

could be paid $60,445.00 per year in accordance with the law, that he would nevertheless be paid

$82,500 per year and that his job duties would be performed in State College, PA.

       9.       In the same Department of Labor attestation, AccuWeather was also asked to

“identify all intended places of employment, including those of short duration,” on the form. No

definition of “short duration” is provided on either the Department of Labor Form itself or in the

governing regulations. See 20 CFR § 655.730.

       10.      Consequently, because AccuWeather also has an office in New York City, and

AccuWeather could not foreclose the remote possibility that perhaps Mr. Natraj might have to

travel to NY for at least 1-day during the next 3-years—AccuWeather decided (out of an

abundance of caution) simply to list New York, NY as a potential secondary work site, and

promised to pay Mr. Natraj an additional salary (commensurate to a pro-rata daily rate of

$95,500/year) for any day that he would be in NY (although no such days were contemplated).

       11.      AccuWeather’s over-disclosure and agreement to pay an increased salary for any

theoretical business trip to NY is not required under the law, see 20 C.F.R. § 655.715, but was

something that AccuWeather chose to do in the spirit of over-compliance with the legal duties of

an H-1B employer.

       12.      Defendant U.S. Citizenship and Immigration Services (“USCIS”) nevertheless

denied Plaintiffs’ application. It misguidedly stated that because AccuWeather disclosed New

York as a potential theoretical site of “short duration,” this created a “gotcha” situation which

required AccuWeather to pay Mr. Natraj the amount of $95,500/year as the prevailing wage in

New York, NY—even though all of the record evidence stated that Mr. Natraj was not going to

be working in New York for even a single day.


                                                 3
                Case 1:19-cv-02635 Document 1 Filed 09/03/19 Page 4 of 15



          13.     In addition to the legal error underpinning Defendant’s decision, the decision was

also made in a procedurally irregular manner. USCIS had already indicated that the petition had

been granted before unexpectedly sending out a denial decision to the Defendants. Plaintiffs had

already relied upon the email decision stating that their petition had been granted only to

unexpectedly have to change all of their plans one week later upon receiving a conflicting decision

letter.

          14.     All of the foregoing claims are based upon the inappropriate agency action of

denying the I-129 petition for Mr. Natraj’s H-1B status for no legitimate reason, and for causing

Mr. Natraj to be out of status beginning on October 22, 2019, by denying his petition.

          15.     Plaintiffs, as applicants for Mr. Natraj’s H-1B status (I-129), are suing Defendants

in their official capacity.

          16.     As a result of the misguided action that is not based on the law of the

aforementioned Defendants, Plaintiffs suffered a legal wrong and are adversely affected within

the meaning of the INA.


                                             PARTIES


          17.     Plaintiff, AccuWeather Sales and Service LLC, is a Pennsylvania corporation

with offices in State College, PA, and is a leading American media company that provides

commercial weather forecasting services worldwide. AccuWeather markets weather products and

services, with clients worldwide in media, business and government, including 245 of the Fortune

companies and thousands of other businesses.

          18.     Plaintiff, Vignesh Viswanat Natraj, is a citizen of India who resides in

Pennsylvania. He was lawfully employed by AccuWeather in State College, Pennsylvania as an

F-1 Associate Product Manager on Optional Practical Training (OPT) status from June 2018 who

was authorized to live and work in the United States from June 2018 to September 2019, and was

                                                  4
              Case 1:19-cv-02635 Document 1 Filed 09/03/19 Page 5 of 15
seeking a change to H-1B visa status to continue working for AccuWeather for the period between

October 2019 and September 2022.

          19.    Defendant, Department of Homeland Security (“DHS”) is a federal agency

responsible for administering the laws of Congress as to the approval or denial of immigration

benefits under the INA and is the parent agency of U.S. Citizenship and Immigration Services.

          20.    Defendant, U.S. Citizenship and Immigration Services, is an agency of the federal

government within the Department of Homeland Security and is responsible for the administration

of laws and statutes governing immigration and naturalization and the adjudication of petitions

for immigration and nonimmigrant benefits, including petitions for nonimmigrant workers and

petitions for change of status.

          21.    Defendant, Kevin K. McAleenan, is the Secretary of the United States

Department of Homeland Security (“DHS”), with responsibility for the administration of

applicable laws and statutes governing immigration and naturalization. He is generally charged

with enforcement of the Immigration and Nationality Act and is further authorized to delegate

such powers and authority to subordinate employees of DHS. More specifically, the Secretary is

responsible for the adjudication of petitions for nonimmigrant workers and petitions for change of

status.

          22.    Defendant, Kenneth T. Cuccinelli, is the Director of U.S. Citizenship and

Immigration Services, and is responsible for the administration of immigration and naturalization

adjudication functions and establishing immigration services policies and priorities. These

functions include adjudication of petitions for nonimmigrant workers and petitions for change of

status.

          23.    Defendant Laura B. Zuchowski, is the Director of the USCIS Vermont Service

Center (“VSC”) and is a federal officer acting within the parameters of her authority as the VSC’s

decision maker concerning all petitions and applications for immigration benefits. In her individual

capacity, Defendant Zuchowski was responsible for ensuring that Plaintiff Natraj’s I-129 application

for change of status to H-IB would be adjudicated according to the statutes and regulations of the

                                                 5
                 Case 1:19-cv-02635 Document 1 Filed 09/03/19 Page 6 of 15
United States.


                                  JURISDICTION AND VENUE


       24.         This court has jurisdiction of this action pursuant to 28 U.S.C. § 2201, et seq., 28

U.S.C. § 1331, and 5 U.S.C. 701 and 702 et seq., and this action is timely under 28 U.S.C. § 2401.

Relief is requested pursuant to said statutes. Specifically, this Court has jurisdiction over this

action pursuant to 28 U.S.C. § 1331, which provides that “district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States.” Further, the Declaratory Judgment Act, 28 U.S.C. § 2201, provides that: “[i]n a case of

actual controversy within its jurisdiction ... any court of the United States, upon the filing of an

appropriate pleading, may declare the rights and other legal relations of any interested party

seeking such declaration, whether or not further relief is or could be sought.” Review is also

warranted and relief sought under the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701,

702 et seq., and § 706(1).

       25.         Venue properly lies within this district pursuant to 28 U.S.C. § 1391(e), in that

this is an action against officers and agencies of the United States in their official capacities,

brought in the District where the Defendants reside.


                                             STANDING


       26.         AccuWeather Sales and Service LLC has a legally protected interest in a decision

by the Defendants on its H-1B petition on Mr. Natraj’s behalf which is not arbitrary and capricious,

nor an abuse of discretion, and which is in accordance with law, per 5 U.S.C. § 706(2). The

invasion of this right has caused AccuWeather concrete and particularized injury in that, as a result

of this invasion, AccuWeather can no longer employ Mr. Natraj’s expert services and so cannot

derive the expertise and revenue it previously received from the use of his services. In addition,

there is a causal connection between the injury-in-fact and the Defendants’ challenged behavior

in that it is precisely the Defendants’ denial of Mr. Natraj’s application for change of status which
                                                   6
            Case 1:19-cv-02635 Document 1 Filed 09/03/19 Page 7 of 15
prevents him from working for AccuWeather and it is certain that the injury-in-fact will be

redressed by a favorable ruling in that such a ruling will enable AccuWeather to employ Mr. Natraj

again and so once more derive revenues from his services. Accordingly, AccuWeather has

standing to bring this action. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992).

        27.      Mr. Natraj likewise has a legally protected interest in a decision by the USCIS on

AccuWeather’s petition on his behalf which is not arbitrary and capricious, nor an abuse of

discretion, and which is in accordance with law, per 5 U.S.C. § 706(2), and this right has been

violated because of the improper denial of his application for change of status. The violation of

this right has caused him concrete and particularized injury in that, as a result of this violation, he

can no longer be employed by AccuWeather and so cannot derive the revenue he previously

received from his employment. In addition, his presence in the United States has been rendered

unlawful. Moreover, there is a causal connection between the injury-in-fact and the Defendants’

challenged behavior in that it is precisely the Defendants’ denial of Mr. Natraj’s application for

change of status which prevents him from working for AccuWeather and it is certain that the

injury-in-fact will be redressed by a favorable ruling in that such a ruling will enable AccuWeather

to employ Mr. Natraj again and so enable him to support himself and lawfully remain in the United

States. Further, AccuWeather wishes to employ Mr. Natraj in the offered position. Accordingly,

Mr. Natraj has standing to bring this action. See Lujan, supra.


                                 EXHAUSTION OF REMEDIES


        28.      Plaintiffs have exhausted their administrative remedies. The denial of the

Plaintiffs’ petition requesting a change of status for Mr. Natraj constitutes a final administrative

action for which there is no administrative appeal, which is clearly stated in the denial notice itself.




                                                   7
              Case 1:19-cv-02635 Document 1 Filed 09/03/19 Page 8 of 15
                                     FACTS


       29.       Plaintiff Vignesh Natraj is the quintessential example of the merit-based, high-

skilled, immigration that policy-makers seek to encourage into the United States. He has a

Bachelor of Engineering, Telecommunication from the Visvesvaraya Technological University in

Bangalore, India, where he graduated with Distinction. He then obtained a student visa in 2016

to come to the United States and obtain a Master’s of Business Administration from the University

of Notre Dame. At Notre Dame, he was the Chief Technology Officer of the Business Analytics

Club and he graduated with a 3.6 Grade Point Average. See Ex. 1 (H-1B Petition Filed by

AccuWeather for Vignesh Natraj) at pp 47-56.

       30.       After graduating with his M.B.A., Mr. Natraj took a job with Plaintiff

AccuWeather Sales and Services LLC as an Associate Product Manager at its office in State

College, PA. He was first able to work for AccuWeather pursuant to a twelve-month optional

practical training program for nonimmigrant foreign nationals admitted into the United States with

an F-1 student visa who graduate with a degree from a U.S. university.             See 8 CFR §

214.2(f)(10)(ii). See Ex. 1 at pp, 44, 66, 84-86.

       31.       For context, an Associate Product Manager at AccuWeather conducts market

research, proposes product prototypes, tests the products, coordinates design and engineering

efforts, and markets the final version of the product. It is a very sophisticated and complicated

“mini-CEO” job that requires business analytics, forecasting analytics, process analytics, and data

analytics as well as a background in science and engineering. See Ex. 1 at pp. 44-46, 96-101.

       32.       As Mr. Natraj was performing his job with impressive success, AccuWeather

petitioned for Mr. Natraj to change his status from F-1 to H-1B on April 11, 2019. If the petition

is granted, Mr. Natraj will be able to work for AccuWeather in State College, PA from October 1,

2019 to September 2022. See Ex. 1.

       33.       As part of filing the H-1B petition, AccuWeather was required to fill out a Labor

Condition Application (LCA). See 20 CFR 655.715. As explained by the Congressional Research

                                                    8
              Case 1:19-cv-02635 Document 1 Filed 09/03/19 Page 9 of 15
Service, in an LCA: “the employer must attest that the firm will pay the nonimmigrant the greater

of the actual wages paid to other employees in the same job or the prevailing wages for that

occupation, that the firm will provide working conditions for the nonimmigrant that do not cause

the working conditions of the other employees to be adversely affected, and that there is no

applicable strike or lockout.” See Ruth Ellen Wasem, Temporary Professional, Managerial, and

Skilled Foreign Workers: Policy and Trends, Congressional Research Service (Jan. 13, 2016) at

p.7, available at https://fas.org/sgp/crs/homesec/R43735.pdf

       34.      In the LCA for Mr. Natraj’s H-1B petition filed by AccuWeather, it was

established that the prevailing wage for Mr. Natraj’s occupation in State College, PA was $60,445.

See Ex. 1 at pp. 88-94.

       35.      AccuWeather was, therefore, only legally required to pay Mr. Natraj $60,445, but

nevertheless agreed to pay Mr. Natraj $82,500. See Ex. 1.

       36.      During this process of filling out the LCA, Section F of the LCA stated that “[t]he

employer must identify all intended places of employment, including those of short duration,

on the LCA.” See Ex. 1 at p.90.

       37.      It cannot be disputed that the term “short duration” is not defined anywhere in

the LCA form itself— or in the regulation cited in the LCA. See 20 C.F.R. § 655.730, see also Ex.

1.

       38.      Given that: a) there was no definition given for “short duration” provided by the

Government; b) AccuWeather maintains an office in New York, NY; and c) AccuWeather could

not foreclose the remote possibility that perhaps Mr. Natraj might have to travel to NY for at least

one day during the next three years—AccuWeather decided (out of an abundance of caution) to

list New York, NY as a potential secondary work site on the LCA.

       39.      In addition, AccuWeather promised to pay Mr. Natraj an additional salary

(commensurate to a pro-rata daily rate of $95,500/year) for any theoretical day that he would be

in NY. This is not even required under the law, but it is something that AccuWeather chose to do

in the spirit of over-compliance with the legal duties of an H-1B employer.
                                                 9
             Case 1:19-cv-02635 Document 1 Filed 09/03/19 Page 10 of 15
       40.     On May 22, 2019, USCIS sent Plaintiffs a Request for Evidence (RFE) stating

the following:


       Prior to filing an H-IB petition with USCIS, employers must submit ETA Form
       9035, Labor C Application (LCA) to the Department of Labor (DOL) attesting to
       compliance with the require 212(n)(l)(A) of the Act. After obtaining certification
       of the LCA from DOL, the employer the certified LCA with the H-1B petition to
       USCIS.

       The LCA submitted with your H-IB petition, Case Number I-200-196064-436109,
       states in Part F, Item 10 that you will pay the beneficiary a wage rate of $82,500.
       Part F, Item 11 of the LCA states that the prevailing wage is $95,098 for the
       beneficiary’s second place of employment at 12 E 49th St, New York, NY 10017.
       The LCA is certified for a full-time position. In Part 5 of Form I-129, you state
       that the position is full-time and the beneficiary will be paid $82,500 and then a
       rate of $95,500. However, the beneficiary’s wage must be that of the highest
       prevailing wage of any location that the beneficiary will be performing services.
       Provide documentary evidence to overcome this issue.

       Since you have attested to different wage information on the LCA than what you
       have stated on Form I-129, it is not evident that you are offering and will offer H-
       1B wages in compliance with the LCA submitted in support of your H-1B petition
       as required by sections 101(a)(15)(H)(i)(b) and 212(n)(l)(A) of the Act.

       Please submit evidence that the beneficiary will be paid wages that are at least the
       prevailing wage or the actual wage, if greater, as indicated on the LCA.

See Ex. 2 at pp. 1-8.


       41.       The RFE appeared to be under the mistaken impression that Mr. Natraj would be

paid less than the prevailing wage because AccuWeather prophylactically listed New York, NY

as a second work-site in the LCA—but then stated in the I-129 that Petitioner would be paying

the Beneficiary the $82,500 yearly salary listed for State College, PA (which is where Mr. Natraj

performs 100% of his work duties). See Ex. 2.

       42.       In response to the RFE, AccuWeather then provided the affidavit of Leslye

Garlin, Senior Talent Acquisition Specialist at AccuWeather, which explained under oath, that the

listing of New York as a secondary work site on Mr. Natraj’s LCA was done solely because there

was no clarity given by DOL as to which worksites should be listed. See Ex. 2 at pp 174-177.

       43.       The affidavit further explained, under oath, that the beneficiary, Vignesh

Viswanat Natraj, has been and will continue to be employed entirely at AccuWeather’s State

College, Pennsylvania location. See id. The affidavit made it crystal clear that New York, NY was
                                               10
             Case 1:19-cv-02635 Document 1 Filed 09/03/19 Page 11 of 15
only listed as a secondary office out of an abundance of caution. The affidavit concluded by

swearing under oath that “Should Mr. Natraj ever decide to move to New York, a new LCA and

I-129 will be filed for that purpose and will be required to be approved before he is allowed to

work a single day in New York.” (emphasis added). See id.

       44.      As such, it was clear on the basis of the record evidence that Mr. Natraj would

not be working in New York and would indeed be receiving $82,500 for work that is exclusively

performed in State College, PA—far more than the prevailing wage for this occupation in State

College, PA.

       45.      Moreover, AccuWeather’s actions in this case were exactly what is contemplated

by 20 CFR 655.715 – which states that:


       (4) Whenever an H-1B worker performs work at a location which is not a
       "worksite" (under the criterion in paragraph (1)(i) or (1)(ii) of this definition), that
       worker's "place of employment" or "worksite" for purposes of H-1B obligations is
       the worker's home station or regular work location. The employer's obligations
       regarding notice, prevailing wage and working conditions are focused on the home
       station "place of employment" rather than on the above-described location(s)
       which do not constitute worksite(s) for these purposes. However, whether or not a
       location is considered to be a "worksite"/"place of employment" for an H-1B
       nonimmigrant, the employer is required to provide reimbursement to the H-1B
       nonimmigrant for expenses incurred in traveling to that location on the employer's
       business, since such expenses are considered to be ordinary business expenses of
       employers (§§655.731(c)(7)(iii)(C); 655.731(c)(9)).

In other words, AccuWeather did not even have to list New York, NY as a secondary work site in

its LCA for Mr. Natraj. It simply needed to pay Mr. Natraj’s travel expenses for any trip to NY

required by his job.


       46.      AccuWeather actually agreed to do more than what is required, it actually agreed

to pay Mr. Natraj a New York salary for any day that he might have been in New York.

       47.      Consequently, the law required Plaintiffs’ H-1B Petition to be approved.

       48.      And, as such, on Friday, August 23, 2019 at 1:30AM, Plaintiffs’ counsel received

an email from USCIS stating that “We approved your Form I129, PETITION FOR A

NONIMMIGRANT WORKER, Receipt Number EAC1915450413, and emailed you an approval

                                                 11
            Case 1:19-cv-02635 Document 1 Filed 09/03/19 Page 12 of 15
notice. Please follow any instructions on the approval notice. If you move, go to

www.uscis.gov/addresschange to give us your new mailing address.” See Ex. 3

       49.      But then, on August 30, 2019, Plaintiffs inexplicably received a denial decision

stating only that “[s]ince you have attested to different wage information on the LCA than what

you have stated on Form I -129, it is not evident that you are offering and will offer H-1B

wages in compliance with the LCA submitted in support of your H - 1 B petition as required

by sections 101(a)(15)(H)(i)(b) and 212(n)(1)(A) of the Act.” See Ex. 4.

       50.      No discussion was provided about Ms. Garlin’s affidavit which explicitly stated,

under penalty of perjury, that no work would be done in New York, such that Mr. Natraj would

be receiving a salary in State College, PA—for work performed exclusively in State College,

PA—that was over $22,000 and over 36% higher than the prevailing wage for that occupation.

       51.      There was simply no factual basis to support the Defendants’ conclusion that “it

is not evident that you are offering and will offer H-1B wages in compliance with the LCA

submitted in support of your H - 1 B petition.” See Ex. 4.

       52.      In the end, AccuWeather was simply being penalized in a “gotcha game” for

having listed New York out of an abundance of caution given the Government’s undefined use of

the term “short duration” in the LCA form.

       53.      It would be a manifest error and injustice to deny this Petition simply because

AccuWeather was seeking to over-disclose that it has two locations—even if it swore under

penalty of perjury that Mr. Natraj will not be performing any duties in NY. And, AccuWeather

was even seeking to inform USCIS that it intended to pay Mr. Natraj even more than he was owed

in the event that travel to NY was ever required. All that was required to be paid to Mr. Natraj

was “expenses incurred in traveling to that location on the employer's business,” but AccuWeather

was attesting that it would actually raise Mr. Natraj’s salary on any theoretical day that he might

have had to travel to New York for work.

       54.      The purpose of these regulations is to ensure that employers do the right thing by

their employees, and pay their employees what they deserve. Here, the employer was trying to do
                                                12
            Case 1:19-cv-02635 Document 1 Filed 09/03/19 Page 13 of 15
more than what was required by law, and is being penalized for over-disclosure and for expressing

an intent to overpay its employee. Surely, this is not a case that should lead to a denial.


                                  FIRST CAUSE OF ACTION


                           JUDICIAL REVIEW UNDER THE APA


       55.       Plaintiffs re-allege and incorporate by reference all of the allegations of paragraphs

1 through 51 above.

       56.       Plaintiff Natraj was eligible to receive a change of status to H-1B status and

should have received an approval and a change of status as he had originally been approved via

an email on August 23, 2019.

       57.       Defendants’ reasoning in their August 23, 2019 denial decision that “it is not

evident that you are offering and will offer H-1B wages in compliance with the LCA submitted in

support of your H-1B petition,” is demonstrably false and belied by pages of record evidence

providing clear evidence to the contrary that was not discussed by Defendants in their denial

decision.

       58.       Moreover, there was no actual legal basis cited for Defendants’ decision. This

was all done without any explanation and without any supportable basis under the law.

       59.       Defendants’ actions were unlawful and Plaintiff’s H-1B status should have been

awarded. Defendants’ failure to approve the petition violated the law under 8 CFR § 214.1(c)(4)

and is reviewable and should be overturned pursuant to the APA at 5 U.S.C. § 706.


                                SECOND CAUSE OF ACTION

            RELIEF REQUESTED UNDER THE DECLARATORY JUDGEMENT

   ACT SEEKING APPROVAL OF PLAINTIFFS' CHANGE OF STATUS PETITION


       60.       Plaintiffs re-allege and incorporate by reference all of the allegations of

paragraphs 1 through 56 above.

                                                 13
              Case 1:19-cv-02635 Document 1 Filed 09/03/19 Page 14 of 15
       61.      Plaintiff Natraj alleges that he is still eligible for a change of status as an H-1B

alien, and is eligible to extend his stay. The Plaintiff has not knowingly or intentionally violated

his non-immigrant status before filing his H-1B extension request.

       62.       Plaintiff Natraj avers that, as a matter of law, he has maintained his status and is

eligible for a change of his status to H-1B status. Plaintiffs further allege that Defendants’ decision

of August 23, 2019 was wrong as a matter of law.


                                     PRAYER FOR RELIEF


 WHEREFORE, Plaintiffs respectfully request the Court:

             (1) To enter judgement in the favor of Plaintiffs against the Defendants, finding the

                 acts of the Defendants complained of herein are in violation of law, and issue an

                 order requiring approval of PLAINTIFF'S I-129 request for change of status to

                 H-1B status from October 1, 2019 to September 1, 2022.

             (2) To enter a Judgment declaring that Defendants’ denial of Plaintiffs’ request for

                 a change of Mr. Natraj’s H-1B status is violative of the INA and its attendant

                 regulations; violative of the Administrative Procedure Act; ultra vires; arbitrary

                 and capricious, an abuse of discretion and not otherwise in accordance with law;

                 and violative of due process;

             (3) An order directing Defendants and their agents to issue immediately all

                 necessary and appropriate documents to Plaintiffs to evidence the approval of

                 their I-129 petition from October 1, 2019 to September 1, 2022;

             (4) An order awarding Plaintiffs their attorneys’ fees and costs; and

             (5) An order granting such other relief as the Court may deem just, equitable,

                and proper including discovery into why Defendants improperly changed the

               decision in this case, who issued the order to change the decision, and on what

               basis was the decision changed.


                                                  14
           Case 1:19-cv-02635 Document 1 Filed 09/03/19 Page 15 of 15



Dated: September 3, 2019                       Respectfully submitted,

                                               /s/ Leon Fresco
                                               LEON FRESCO
                                               HOLLAND & KNIGHT LLP
                                               801 17th Street, NW, Suite 110
                                               Washington, DC 20006
                                               Telephone: (202)469-5129
                                               Fax: (202)955-5564
                                               Email: leon.fresco@hklaw.com




                                     15
